Citation Nr: 0101997	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  95-31 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
including as secondary to a service-connected right knee 
disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
left knee disorder.


(The issue of the veteran's entitlement to an extraschedular 
evaluation for service-connected right knee disorder 
characterized as postoperative residuals of a right 
patellectomy and for right knee traumatic arthritis, 
currently assigned a 40 percent combined schedular disability 
rating, is the subject of a separate decision of the Board of 
Veterans' Appeals.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 1995 and March 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Cleveland, Ohio (RO) which denied a rating in 
excess of 20 percent for a service-connected right knee 
disorder, found no new and material evidence to reopen a 
claim of entitlement to service connection for a left knee 
disorder including as secondary to a service-connected right 
knee disorder, and which denied service connection for a 
heart disorder including as secondary to a service-connected 
right knee disorder.

The issue of the veteran's entitlement to an extraschedular 
evaluation of his service-connected right knee disorder is 
the subject of a separate decision as the veteran had two 
hearings on that matter before two different Members of the 
Board.  See 38 C.F.R. § 20.707 (2000).  Testimony on the two 
service connection issues was elicited only at the second 
hearing in April 2000 before the undersigned and thus, is 
addressed in this separate decision.  

The issue of the veteran's entitlement to service connection 
for a heart disorder is the subject of an attached remand.


FINDINGS OF FACT

1.  By an unappealed decision in April 1992 the RO denied 
service connection for a left knee disorder.

2.  Evidence associated with the claims file subsequent to 
the RO's April 1992 denial bears directly and substantially 
upon the specific matter under consideration, is neither 
cumulative nor redundant, and by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered to decide fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's April 1992 decision denying entitlement to 
service connection for a left knee disorder is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2000).

2.  New and material evidence sufficient to reopen the 
veteran's claim of entitlement to service connection for a 
left knee disorder has been submitted and the claim is 
reopened.  38 U.S.C.A. §  5108 (West 1991); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In April 1992 the RO considered and denied the veteran's 
claim of entitlement to service connection for a left knee 
disorder secondary to a service-connected right knee 
disorder.  The denial was based upon the RO's finding no 
causal connection between a left knee disorder and the 
service-connected right knee disorder.  The April 1992 
decision became final when the veteran did not appeal this 
decision.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
20.302, 20.1103 (2000).

The VA may reopen and readjudicate a final decision only upon 
a finding of new and material evidence.  38 U.S.C.A. §§  
5108, 7105; 38 C.F.R. § 3.156(a) (2000); see Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  New and material 
evidence is evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.  38 C.F.R. § 3.156(a). 

Prior to November 9, 2000, a second step required that if the 
evidence presented was found to be new and material, the 
claim must be reopened and a determination made as to whether 
the claim was well grounded.  However, on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
which eliminated the concept of a well-grounded claim.  The 
new law did not, however, eliminate the requirement for a 
claimant to submit new and material evidence in order for a 
previously denied claim to be reopened.  Accordingly, if new 
and material evidence has been found to have been submitted, 
the claim is reopened and adjudicated on the merits, taking 
into account the VA's redefined obligations with respect to 
its duty to assist the veteran in developing evidence.  The 
VA must ensure that all other due process requirements have 
been met.  

The evidence of record at the time of the RO's April 1992 
decision included the following:  the veteran's service 
medical records; reports of VA and VA fee basis examinations 
in September 1973, June 1974 and March 1992; VA treatment 
records from June 1979 to July 1987; a February 1987 letter 
from a private physician, and; veteran statements from 
October 1974 and January 1992.  Evidence added to the claims 
file after the April 1992 decision includes additional 
reports of VA examinations, hospitalization and treatment, 
written veteran statements and transcripts of the veteran's 
hearing testimony.

Also, among the newly submitted evidence is a May 2000 letter 
from a private orthopedist who had treated the veteran for 
bilateral knee disorders.  The letter states the physician's 
opinion that the veteran's service-connected right knee 
disorder caused the veteran to favor his right knee, thereby 
increasing left knee symptomatology.  The physician wrote 
that "these separate problems are related."  The letter is 
new and material because it is neither cumulative nor 
redundant of previously submitted materials and because it 
purports to provide a necessary element of the veteran's 
claim -- heretofore missing evidence of a causal nexus 
between a left knee disorder and a service-connected right 
knee disorder.  With the submission of new and material 
evidence, the veteran's claim is thus, reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).   However, for the reasons 
articulated in the REMAND portion of this decision which 
follows, the Board finds this appeal must be developed 
further before a decision on the merits is appropriate.


ORDER

New and material evidence has been presented to reopen the 
veteran's claim of entitlement to service connection for a 
left knee disorder; the claim is granted, to this extent 
only.


REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107). 

Since the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Thus, both issues of entitlement to service connection for 
heart disorder as well as service connection for a left knee 
disorder must be returned to the RO for appropriate action in 
order to ensure compliance with the recent change in the law.

Accordingly, this case is REMANDED for the following:

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  The Board notes that 
this may include scheduling the veteran 
for appropriate examination in order to 
obtain medical evidence/opinions on the 
service connection matters under 
consideration.  For further guidance on 
the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

2.  Thereafter, the RO should readjudicate 
the veteran's claims of entitlement to 
service connection for a left knee 
disorder on a de novo basis and his claim 
of entitlement to service connection for a 
heart disorder.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The purpose of this REMAND is to obtain additional 
development, and the Board does not now intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by the RO, the veteran may submit to the RO 
additional evidence and argument pertaining to this remand.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 



